 



Exhibit 10.15
*[***]: Confidential information in this document has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.
AGREEMENT
     THIS AGREEMENT, made and entered into by and between NovaRay, Inc., a
company organized under the laws of California (“NovaRay”), and NRCT LLC, a
limited liability company organized under the laws of California (each a “Party”
and collectively the “Parties”), is made as of October 23, 2006 (the “Effective
Date”).
     WHEREAS, NovaRay is the owner of certain inventions and technical
information described below; and
     WHEREAS, NRCT wishes to acquire the right to make, sell, offer to sell,
import and use such technical information and inventions described below;
     NOW THEREFORE, for valuable consideration, as evidenced by the mutual
covenants herein contained and intending to be legally bound hereby, the Parties
agree as follows:
1. DEFINITIONS. When used in this Agreement, the following terms shall have the
meanings set forth below:
     “Affiliate” shall mean any person that controls, is controlled by or is
under control with, any other person by virtue of the ownership by the
controlling person of more than fifty percent (50%) of the outstanding voting
securities of the person that is deemed controlled.
     “Exclusive License Field of Use” means all closed-gantry,
healthcare-related applications, including but not limited to Closed-Gantry CT
and Vascular applications and Closed-Gantry life science applications.
     “Field of Use” means the Exclusive License Field of Use together with the
Non-Exclusive License Field of Use.
     “Licensed Products” means any product the manufacture, use, importation,
distribution, sale or offer for sale of which would be prohibited but for the
licenses granted by licensor to licensee herein.
     “Licenses” means the licenses described in Section 2 below.
     “Non-Exclusive License Field of Use” means (1) all open-gantry healthcare
applications, except Open-Gantry Cardiac, Electrophysiology, Neurological, CT
and Peripheral applications and (2) industrial applications (security,
industrial inspection and non-destructive testing).
     “Novaray Improvement Patents” means any U.S. or foreign patents, any
reissues, reexamination certificates, substitute patents, continuations,
continuations-in-part, divisional and/or other patents acquired by or assigned
to Novaray after the Effective Date wherein practicing the invention in any
claim of any such patent right would necessarily infringe any claims of any of
the Patents.
     “NRCT” means NRCT LLC and its wholly owned subsidiaries.

 



--------------------------------------------------------------------------------



 



     “NRCT Improvement Patents” means any U.S. or foreign patents, any reissues,
reexamination certificates, substitute patents, continuations,
continuations-in-part, divisional and/or other patents acquired by or assigned
to NRTC after the Effective Date wherein practicing the invention in any claim
of any such patent right would necessarily infringe any claims of any of the
Patents.
     “NRCT Sublicensee” shall mean any party to which NRCT shall grant a
sublicense pursuant to Section 2 hereof.
     “Patents” means any U.S. or foreign patents, any reissues, reexamination
certificates, substitute patents, continuations, continuations-in-part,
divisional and/or other patents issuing from or claiming priority to the U.S.
Patent Nos. listed in Exhibit A.
     “Practicing the Inventions” or “Practice the Inventions” means the making,
having made, using, offering to sell, importing and selling any of the methods
or articles of manufacture, described and claimed in the Patents.
     “Retained Fields of Use” means any applications, uses or markets that are
not included in the Field of Use.
2. PATENT LICENSES.
     (a) NovaRay hereby grants to NRCT: (i) a fully paid, worldwide, exclusive
license to use, offer to sell, sell, import and make or have made any invention
claimed in the Patents and Improvements within the Exclusive License Field of
Use, and (ii) a worldwide, exclusive right to sublicense to third parties the
Patents and Improvements within the Exclusive License Field of Use.
     (b) NovaRay hereby grants to NRCT: (i) a fully paid, worldwide,
non-exclusive license to use, offer to sell, sell, import and make or have made
any invention claimed in the Patents and NovaRay Improvement Patents within the
Non-Exclusive License Field of Use, and (ii) a worldwide, non-exclusive right to
sublicense to third parties the Patents and the NovaRay Improvement Patents
within the Non-Exclusive License Field of Use.
     (c) NRCT acknowledges and agrees that the Licenses contained in this
Section 3 shall not authorize NRCT or any NRCT Sublicensee to Practice the
Inventions within the Retained Field of Use or to authorize any NRCT Sublicensee
or customer of NRCT (or any NRCT Sublicensee) to use, make, have made or sell
any of the methods or articles of manufacture described in the Patents that is
designed for any application or use within the Retained Field of Use.
     (d) NRTC hereby grants to NovaRay: (i) a fully paid, worldwide,
non-exclusive license to use, offer to sell, sell, import and make or have made
any invention claimed in the NRTC Improvement Patents for any application, use
or market other than the Exclusive Field of Use, and (ii) a worldwide,
non-exclusive right to sublicense to third parties the NRTC Improvement Patents
for any application, use or market other than the Exclusive Field of Use.

2



--------------------------------------------------------------------------------



 



     (e) NovaRay and NRCT agree to negotiate in good faith as to the grant by
NovaRay to NRCT of additional rights and licenses as are consistent with the
licenses granted in Sections 3(a) and 3(b) above and as reasonably requested by
NRCT that in NRCT’s reasonable judgment would facilitate maximizing the
commercial benefit to be realized to the LLC through sublicenses (or to be able
to enter into sublicenses) in the Field of Use.
     (f) NRCT Sublicensees shall be permitted to exercise all of NRCT’s license
rights hereunder subject to the terms of such sublicense agreements that NRCT
shall enter into with each NRCT Sublicensee, provided that no NRCT Sublicensee
shall be permitted to grant further sublicenses or to transfer or assign such
sublicense rights, other than: (i) sublicensings to subcontractors to
manufacture Licensed Products for such NRCT Sublicensee, (ii) sublicensings to
Affiliates of such NRCT Sublicensee, or (iii) transfers of such sublicense
rights in connection with a sale or exchange of substantially all of the assets
or equity interests for the business unit of such NRCT Sublicensee that is
utilizing any sublicense granted by NRCT. As a condition to the grant of any
sublicense by NRCT to any NRCT Sublicensee, such NRCT Sublicensee shall agree in
writing to: (i) Practice the Inventions only with the Field of Use as provided
in Section 3(b) above; (ii) comply with the further sublicensing and
transferability restrictions on such NRCT Sublicensee as set forth in this
Section 3(f); (iii) be bound by confidentiality provisions no less restrictive
than Section 8 hereof as to the disclosure and use by such NRCT Sublicensee of
any NovaRay Confidential Information; and (v) be fully responsible and liable
for compliance by any Affiliate of such NRCT Sublicensee that is granted any
such further sublicense pursuant to this Section 3(f).
     (g) The term of any licenses granted pursuant to this Section 3 shall be
perpetual and continue until the patent rights so licensed shall expire or
otherwise terminate.
3. CONSIDERATION. As partial consideration for the granting of the Licenses and
the sale of components pursuant to Section 4 below, NovaRay will receive a 10%
membership interest in NRCT in accordance with the Operating Agreement for NRCT,
executed of even date, a copy of which is attached hereto as Exhibit B.
4. PURCHASE OF COMPONENTS. NovaRay agrees to sell to NRCT components at the
prices listed and up to the quantities listed in Exhibit C. NovaRay aggress to
repair, refurbish or replace components purchased by NRCT in accordance with and
as described in Exhibit C. All payment terms for components are 60 days after
delivery.
5. DOCUMENTATION TRANSFER. NovaRay will provide NRCT with one copy all of the
documentation described in Exhibit D within a reasonable after the documentation
becomes available.
6. PATENT MAINTENANCE. NovaRay will pay all the costs of any patents and/or
patent applications that NovaRay determines, in its sole discretion, to file
and/or maintain. Should NovaRay decide not to file a patent application in the
United States, or any other country, and NRCT becomes aware of the invention as
part of NovaRay’s obligations under the license, NRCT may instruct NovaRay to
file a patent application in one or more of those countries and NRCT will
reimburse NovaRay for its costs and fees involved in pursuing patent protection,
unless NovaRay determines the invention is a trade secret or has another
reasonable bona fide

3



--------------------------------------------------------------------------------



 



business reason for declining patent protection and the action is not contrary
to NRCT business interests. However, for such patents and applications, NovaRay
may only enforce such patents against third parties if NRCT or any sublicensed
party has first declined to do so, and only if it is not against NRCT or any
sublicensed party’s business interests. Further, should any enforcement by NRCT
or any sublicensed party’s of such patents result in a monetary settlement or
award, all such amounts will go directly to NRCT or any sublicensed party’s
after paying the related costs of both Parties.
7. REPRESENTATIONS.
     (a) NovaRay represents to NRCT that, to its actual knowledge, the Patents
are not dominated by any third party patents, that NovaRay has title to the
Patents and the right to convey this license and that NovaRay has not granted
and will not grant any rights or license to any third party inconsistent with
this license.
     (b) NRCT acknowledges and agrees that there are no warranties, guarantees,
conditions, covenants or representations by NovaRay as to the design,
marketability, attributes, whether expressed or implied, in law or in fact, oral
or written with regard to the Patents licensed hereunder, other than those
expressly set forth in this Agreement.
     (c) NRCT further acknowledges and agrees that NovaRay does not warrant:
(i) that the Patents are valid; (ii) that Practicing the Inventions will not
infringe a third party’s intellectual property; and (iii) the accuracy, safety
or usefulness for any purpose, of the Patents.
8. LITIGATION. Each Party agrees that if it becomes aware of activities or
articles that potentially infringe one or more of the Patents during the term of
this Agreement it shall notify the other Party. NovaRay will have the first
option to contact the potential infringing party and/or institute legal action
against the potential infringer, including but not limited to suing for damages
and other appropriate relief. NRCT may, subject to NovaRay’s consent, contribute
to the cost of the litigation. If NRCT contributes to the cost of the litigation
it will be entitled to receive a percentage of the damages recovered in excess
of the cost of litigation equal to the percentage of its contribution.
9. CONFIDENTIALITY. The terms of this Agreement will be deemed to be
confidential to both Parties, provided that each party shall have the right to
disclose this Agreement: (i) as may be required by applicable law or as
otherwise deemed advisable in the good faith opinion of such Party to comply
with such applicable laws, including, without limitation, any state or federal
securities laws; and (ii) to any third party that is bound by confidentiality
provisions no less restrictive than Section 8 hereof in connection with any due
diligence or other investigation by such third party related to any bonafide,
proposed financing, acquisition or other business transaction involving such
third party and the disclosing Party. Each Party agrees that it will not
disclose to any third party or use any confidential information for purposes
other than those anticipated by the Licenses and that it will take reasonable
measures commensurate with the manner in which the Party protects its own
confidential information, to maintain the confidentiality of all confidential
information of the other Party in its possession unless otherwise required by
law.

4



--------------------------------------------------------------------------------



 



     (a) Subject to the limitations set forth in this Section, all information
in any form, tangible or intangible, disclosed in any manner by NovaRay to NRCT
and NRCT to NovaRay bearing the legend “Confidential Information” shall be
deemed to be proprietary and confidential (“Confidential Information”) of the
party revealing the Confidential Information (“Disclosing Party”). The party
receiving such Confidentiality Information shall be referred to hereinafter as
the “Receiving Party.” Confidential Information does not include information
which the Receiving Party can demonstrate by competent written proof: (a) is
now, or hereafter becomes generally known or available to the general public,
through no act or failure to act on the part of the Receiving Party, (b) is
hereafter furnished to the Receiving Party by a third party without breach of
this Agreement and otherwise not in violation of any other confidentiality
obligation or of the Disclosing party’s rights, or (c) was known to or in the
possession of the Receiving Party prior to any disclosure made by the Disclosing
Party.
     (b) The Receiving Party shall hold all Confidential Information in trust
and confidence. In preserving disclosed Confidential Information, the Receiving
Party will use efforts that are commensurate with its own efforts to preserve
its own confidential information, but in any event with not less than a
reasonable standard of care to secure and safeguard the Confidential
Information. Receiving Party shall not disclose any Confidential Information to
any third party without ensuring that the third party has executed a
confidentiality agreement with terms at least as restrictive as those set forth
in this section. Notwithstanding the foregoing, disclosure of Confidential
Information shall not be precluded if such disclosure is in response to a valid
order of a court or other governmental body of the United States or any
political subdivision thereof; provided, however, that the Receiving Party shall
first have given notice to the Disclosing party and shall have made a reasonable
effort (in cooperation with the Disclosing Party) to obtain a protective order
or take other measures in order to minimize the disclosure and require that the
Confidentiality Information so disclosed be used only for the purposes for which
the order was issued.
10. SEVERABILITY. The Parties agree that if any part, term, or provision of this
Agreement shall be found illegal or in conflict with any valid controlling law,
the validity of the remaining provisions shall not be affected thereby.
11. WAIVER AND ALTERATION.
     (a) The waiver of a breach hereunder may be effected only by a writing
signed by the waiving Party and shall not constitute a waiver of any other
breach.
     (b) A provision of this Agreement may be altered only by a writing signed
by both Parties.
12. IMPLEMENTATION. Each Party shall execute any instruments reasonably believed
by the other Party to be necessary to implement the provisions of this
Agreement.
13. GOVERNING LAW. This Agreement shall be construed and governed in accordance
with the laws of the State of California.
14. DISPUTE RESOLUTION. Should there be a dispute concerning the interpretation
of this Agreement, compliance with this Agreement, and/or the scope of the
claims in the Licensed

5



--------------------------------------------------------------------------------



 



Patents, the Parties will first negotiate to settle the dispute, and if they are
unable to resolve the dispute, submit to non-binding mediation in San Francisco,
California before any binding arbitration takes place. If the Parties are unable
to resolve the matter through mediation, they will resolve the dispute through
binding arbitration before a three member panel in accordance with the rules of
the American Arbitration Association, to be heard in San Francisco, California.
15. ENTIRE UNDERSTANDING. This Agreement represents the entire understanding
between the Parties, and supersedes all other agreements, express or implied,
oral or written, between the Parties concerning the subject matter of this
Agreement.
16. ADDRESSES.
     For the purpose of all written communications between the Parties, their
addresses shall be:
     [Address of NRCT LLC]
     [Address of NovaRay]
or any other addresses of which either Party shall notify the other Party in
writing.
     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
written above.

          NOVARAY, INC.    
 
       
By:
  /s/ Jack Price, President    
 
 
 
   
Date:
       
 
 
 
   
 
        NRCT LLC    
 
       
By:
  /s/ David Dantzker    
 
 
 
   
Date:
       
 
 
 
   

6



--------------------------------------------------------------------------------



 



EXHIBIT A
Issued U.S. Patents

              US Pat. No./Title/Filing             & Issue Dates   Inventor(s)  
W&C Ref.   Next Due Date* / Expiry Date
Patent No. 5,550,378
X-Ray Detector
Filed: February 10, 1995
Issued: August 27, 1996
  Skillicorn et al.   1617878-0046
(1629409-0034)   3rd Maintenance Fee Due 2/27/08

Patent Expires February 10, 2015
 
           
Patent No. 5,610,967
X-Ray Grid Assembly
Filed: April 10, 1995
Issued: March 11, 1997
  Moorman et al.   1617878-0045
(1629409-0032)   3rd Maintenance Fee Due 09/11/08

Patent Expires April 10, 2015
 
           
Patent No. 5,644,612
Image Reconstruction Methods
Filed: April 10, 1995
Issued: July 1, 1997
  Moorman et al.   1617878-0047
(1629409-0033)   3rd Maintenance Fee Due 01/01/09

Patent Expires April 10, 2015
 
           
Patent No. 5,651,047
Maneuverable and Locateable Catheters
Filed: February 10, 1995
Issued: July 22, 1997
  Moorman et al.   1617878-0051
(1629409-0040)   3rd Maintenance Fee Due 01/22/09

Patent Expires February 10, 2015
 
           
US Patent No. 5,682,412f
X-Ray Source
Filed: September 20, 1996
Issued: October 28, 1997
  Skillicorn et al.   1617878-0021
(1629409-0006)   3rd Maintenance Fee Due 4/28/09

Patent Expires 9/20/2016
 
           
U.S. Patent No. 5,751,785
Image Reconstruction Methods
Filed: November 12, 1996
Issued: May 12, 1998
  Moorman et al.   1617878-0019
(1629409-0030)   3rd Maintenance Fee Due 11/12/09

Patent Expires November 12, 2016
 
           
U.S. Patent No. 5,729,584
Scanning Beam X-Ray Imaging System
Filed: September 20, 1996
Issued: March 17, 1998
  Moorman et al.   1617878-0020
(1629409-0029)   3rd Maintenance Fee Due 9/17/09

Patent Expires September 20, 2016
 
           
Patent No. 5,808,306
X-Ray Detector
Filed: August 26, 1996
Issued: September 15, 1998
  Skillicorn et al.   1617878-0034
(1629409-0024)   3rd Maintenance Fee Due 3/15/10

Patent Expires August 26, 2016
 
           
Patent No. 5,835,561
Scanning Beam X-Ray Imaging System
Filed: April 10, 1995
Issued: November 10, 1998
  Moorman et al.   1617878-0044
(1629409-0031)   3rd Maintenance Fee Due 5/10/10

Patent Expires November 10, 2015 (17 years from grant)

7



--------------------------------------------------------------------------------



 



              US Pat. No./Title/Filing             & Issue Dates   Inventor(s)  
W&C Ref.   Next Due Date* / Expiry Date
Patent No. 5,859,893
X-Ray Collimation Assembly
Filed: May 31, 1996
Issued: January 12, 1999
  Moorman et al.   1617878-0043
(1629409-0037)   3rd Maintenance Fee Due 7/12/10

Patent Expires May 31, 2016
 
           
Patent No. 6,060,713
X-Ray Detector
Filed: September 11, 1998
Issued: May 9, 2000
  Skillicorn et al.   1617878-0011
(1629409-0039)   2nd Maintenance Fee Due 11/09/07
3rd Maintenance Fee Due 11/9/11

Patent Expires September 11, 2018
 
           
Patent No. 6,118,853
X-Ray Target Assembly
Filed: October 6, 1998
Issued: September 12, 2000
  Hansen et al.   1617878-0039
(1629409-0022)   2nd Maintenance Fee Due 3/12/08.
3rd Maintenance Fee Due 3/12/12

Patent Expires October 6, 2018
 
           
Patent No. 6,118,854
Method of Making X-Ray Beam Hardening Filter and Assembly
Filed: October 6, 1998
Issued: September 12, 2000
  Solomon et al.   1617878-0010
(1629409-0035)   2nd Maintenance Fee Due 3/12/08
3rd Maintenance Fee Due 3/12/12

Patent Expires October 6, 2018
 
           
Patent No. 6,157,703
Beam Hardening Filter and Actuator for X-Ray Source
Filed: October 6, 1998 Issued: December 5, 2000
  Solomon et al.   1617878-0012
(1629409-0018)   2nd Maintenance Fee Due 6/5/08
3rd Maintenance Fee Due 6/5/12

Patent Expires October 6, 2018
 
           
Patent No. 6,175,611
Tiered Detector Assembly
Filed: October 6, 1998
Issued: January 16, 2001
  Melen et al.   1617878-0030
(1629409-0025)   2nd Maintenance Fee Due 7/16/08
3rd Maintenance Fee Due 7/16/12

Patent Expires October 6, 2018
 
           
Patent No. 6,178,223
Image Reconstruction Method and Apparatus
Filed: October 6, 1998
Issued: January 23, 2001
  Solomon et al.   1617878-0038
(1629409-0023)   2nd Maintenance Fee Due 7/23/08
3rd Maintenance Fee Due 7/23/12

Patent Expires October 6, 2018
 
           
Patent No. 6,181,764
Image Reconstruction for Wide Depth of Field Images
Filed: October 6, 1998
Issued: January 30, 2001
  Solomon et al.   1617878-0018
(1629409-0019)   2nd Maintenance Fee Due 7/30/08
3rd Maintenance Fee Due 7/30/12

Patent Expires October 6, 2018

8



--------------------------------------------------------------------------------



 



              US Pat. No./Title/Filing             & Issue Dates   Inventor(s)  
W&C Ref.   Next Due Date* / Expiry Date
Patent No. 6,183,139
X-Ray Scanning Method and Apparatus
Filed: October 6, 1998
Issued: February 6, 2001
  Solomon et al.   1617878-0026
(1629409-0026)   2nd Maintenance Fee Due 8/6/08 3rd Maintenance Fee Due 8/6/12

Patent Expires October 6, 2018
 
           
Patent No. 6,198,802
Scanning Beam X-Ray Source and Assembly
Filed: October 6, 1998
Issued: March 6, 2001
  Elliott et al.   1617878-0017
(1629409-0020)   2nd Maintenance Fee Due 9/6/08
3rd Maintenance Fee Due 9/6/12

Patent Expires October 6, 2018
 
           
Patent No. 6,208,709
Detection Processing System
Filed: October 6, 1998
Issued: March 27, 2001
  Melen   1617878-0022
(1629409-0041)   2nd Maintenance Fee Due 9/27/08
3rd Maintenance Fee Due 9/27/12

Patent Expires October 6, 2018
 
           
Patent No. 6,234,671
X-Ray System with Scanning Beam X-Ray Source Below Object Table
Filed: October 6, 1998
Issued: May 22, 2001
  Solomon et al.   1617878-0007
(1629409-0042)   2nd Maintenance Fee Due 11/22/08
3rd Maintenance Fee Due 11/22/12

Patent Expires October 6, 2018
 
           
Patent No. 6,649,914
Scanning Beam X-Ray Imaging System
Filed: January 7, 1999
Issued: November 18, 2003
  Moorman et al.   1617878-0016
(1629409-0038)   1st Maintenance Fee Due 05/18/07
2nd Maintenance Fee Due 5/18/11

Patent Expires January 7, 2019

9



--------------------------------------------------------------------------------



 



Issued Foreign Patents

                          Country/Patent No./Title/Issue Date   Inventor(s)  
W&C Ref.   Next Due Date
JP Patent No. 3569526
X-Ray Detector for Low Dosage Scanning Beam Digital X-Ray Imaging System
Filed: April 5, 1994
  Wilent et al.   1617878-0061   Next Annuity Due 6/25/07
 
           
EP Patent No. 0808465
Scanning Beam X-Ray Imaging System
Filed: February 6, 1996
Issued: August 13, 2003
  Moorman et al.   1617878-0054
(1629409-0004)   Next Annuity Due 2/6/07

10



--------------------------------------------------------------------------------



 



Pending Foreign Applications

                          Application No./Title/Filing Date   Inventor(s)   W&C
Ref.   Next Due Date
[***]
  Moorman et al.   [***]   Response to Second Office Action due 11/16/06
(Response prepared and sent to Japanese Associate).
 
           
[***]
  Melen et al.   [***]   Response to Office Action filed 04/20/06

Annuity Due 9/30/07
 
           
[***]
  Solomon et al.   [***]   Supplemental Search Report Issued 08/29/06;
Notice of Intent to Proceed due 11/08/06

Annuity Due 9/30/07
 
           
[***]
  Moorman et al.   [***]   Response to OA filed 4/25/06

Awaiting for 2nd Office Action from Japanese Patent Office
 
           
[***]
  Melen et al.   [***]   Request for Examination filed 09/30/2006.

Awaiting First Office Action.
 
           
[***]
  Solomon et al.   [***]   Request for Examination filed 09/30/2006.

Awaiting First Office Action.
 
           
[***]
  Moorman et al.   [***]   Divisional application of 524388/1996 (1617878-0053).

Awaiting 1st Office Action
 
           

11



--------------------------------------------------------------------------------



 



EXHIBIT B

12



--------------------------------------------------------------------------------



 



EXHIBIT C

                  Component   Unit price   Quantity limit
X-ray source
  $ [***]       3  
High voltage boards
  $ [***]       4  
X-ray detector
  $ [***]       3  
Detector Sticks
  $ [***]       4  
High-voltage power supply
  $ [***]       3  
Deflection system
  $ [***]       3  
Image reconstruction board
  $ [***]       4  
Heat exchanger
  $ [***]       3  
Control computer
  $ [***]       3  
Vacuum cart
  $ [***]       3  

  •   Acceptance testing of Components will consist of meeting NovaRay’s
existing product performance specifications using a single plane image
capability.     •   NovaRay will transfer ownership of these components to NRCT
at NovaRay’s facility in Palo Alto and upon the required Payment.     •   Once
acceptance testing and title transfer are completed, NovaRay will allow NRCT or
sub-licensee’s researchers access for testing at the NovaRay facility. NRCT or
NRCT’s sub-licensee will be able to schedule up to 20hrs / week test time for a
period of 12 months.     •   Timing of the physical transfer of the equipment
will be performed at NRCT’s discretion.     •   All such purchases shall be
completed by NRCT within ___days of the Effective Time.

Replacement Components will be provided on an exchange basis, as described in
Exhibit C

13



--------------------------------------------------------------------------------



 



EXHIBIT C
Replacement Components will be provided as follows:

  •   Replacement Components will be provided on an exchange basis. Due to the
limited supply of parts, non-functioning subsystems must be returned to NovaRay
for possible refurbishing.     •   The price to NRCT to exchange or refurbish a
specific non-functioning subsystem is listed below.     •   NovaRay will provide
NRCT with as many exchanges as is reasonably possible, with a guaranteed minimum
of two exchanges for any particular subsystem and for a minimum period of two
years from the date of this agreement.

              Replacement price     (with exchange of non-functioning
Replaceable components   subsystem)
X-ray source assembly
  $ [***]  
High voltage boards
  $ [***]  
X-ray detector assembly
  $ [***]  
Detector sticks
  $ [***]  
High-voltage power supply unit
  $ [***]  
Deflection system
  $ [***]  
Data capture and reconstruction computer
  $ [***]  
Image reconstruction board
  $ [***]  
Heat exchanger
  $ [***]  
Control computer
  $ [***]  
Vacuum cart
    N/A  

14



--------------------------------------------------------------------------------



 



EXHIBIT D

1.   NovaRay will provide existing documentation to NRCT

  i.   Existing Design Documentation

  •   Software source code     •   Design and architecture docs     •   Software
development tools used. Inventory of S/W library, configuration management,
compilers, etc. NRCT or sub-licensee to purchase SW tools license for these    
•   Mechanical design drawings     •   System and Subsystem Specifications     •
  Schematics and interface documents     •   Machine readable preferred and
printed as needed

  ii.   Existing Service Docs

  •   Technical Service Manuals provided     •   Installation Requirements
provided

2.   Existing Knowledge and Information Transfer

  •   Existing Bill of Materials will be provided     •   Existing Mfg
Procedures, And detail specifications and drawings for fixtures and tools
machine readable engineering and manufacturing documentation     •   Existing
Service Procedures, calibration and characterization procedures documentation  
  •   NovaRay will allow NRCT or NRCT’s sub-licensee to approach UW for access
to the NovaRay equipment for as long as it is available at that site. However
the decision to allow NRCT or NRCT’s sub-licensee access to the system and terms
for access is at the discretion of UW. There is no guarantee that that system
will continue to be housed there. Access is primarily for simple experiments and
reviewing NovaRay technology. The operation of the system cannot be disrupted;
the cost of using, damage and maintenance must be covered by NRCT.     •  
Existing Design and assembly documentation will be provided for the following:

  a)   X-ray source including gun, bell, target, collimator, and deflection
electronics.     b)   Detector including readout ASIC and associated
electronics. NovaRay will identify key vendors and necessary manufacturing
documentation for the detector tiles and flip-chip assembly procedures     c)  
Data-acquisition software and firmware

  •   Process transfer

  a)   X-ray source: NovaRay will identify key vendors for source components.  
  b)   Detector: NovaRay will identify key vendors and necessary manufacturing
documentation for the detector tiles and flip-chip assembly procedures. NovaRay
will provide existing design documentation for necessary test equipment.

  •   Design reviews will be conducted to explain top level and component
design.

  •   Existing FDA submitted test data

  •   Existing GMP documentation on components and system

15